Citation Nr: 0326205	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
onychomycosis of the left great toenail.

2.  Entitlement to an initial compensable evaluation for a 
left ankle disorder to include a ligamentous strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In pertinent part, the June 1997 rating decision 
granted service connection for onychomycosis of the left 
great toenail and a left ankle disorder; initial zero percent 
ratings were assigned.  


REMAND

Onychomycosis of the left great toenail

The RO granted service connection for onychomycosis of the 
left great toenail based on service medical records dated in 
June 1988 documenting an injury to the left great toe, and a 
July 1996 diagnosis by a VA examiner of onychomycosis of the 
left great toenail.  A noncompensable rating was assigned. 

In May 1998, the veteran was afforded a VA examination.  The 
examiner described the left nail as shortened by about 1/3.  
The examiner noted an "abnormal left great toenail" and 
that the nail may be partially ingrown, but there was no sign 
of inflammation.  The examiner noted that the toe itself 
appeared normal.  

In June 1998, the RO continued a noncompensable rating for 
onychomycosis of the left great toenail.  

The Board notes that the RO has rated this disability under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Amendments to the 
criteria for rating skin disorders became effective on August 
30, 2002, during the pendency of the veteran's appeal.  See 
62 Fed. Reg. 48784-48787 (2002).  The Board has determined 
that an additional VA examination addressing the new criteria 
is warranted.  

Left ankle disorder

A June 1997 rating decision granted service connection for a 
ligamentous strain of the left ankle and a noncompensable 
rating was assigned.  A June 1998 rating decision continued 
the left ankle disorder as noncompensable based on a May 1998 
VA exam in which the examiner noted that while the left ankle 
had more ligamentous laxiety compared to the tighter ankle, 
there was full range of motion with no heat swelling or 
tenderness.

A June 2000 VA examination of the left ankle noted normal 
range of motion, and that the veteran was subjectively having 
a mild limp while walking.  An X-ray examination  shows no 
evidence of any bone, soft tissue or joint space abnormality 
and the study was unremarkably normal.  In March 2002, the 
veteran complained of left foot swelling and, although good 
range of motion was shown, the diagnosis was left ankle 
arthralgia.  In January 2003, the veteran complained of left 
ankle pain after slipping in oil.  The X-ray examination was 
normal and the diagnosis was an ankle sprain.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the left ankle disorder.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, the Court has held that evaluation of a 
service-connected disability involving a joint rated on the 
basis of limitation of motion requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See Id.  The Board notes that the previous VA 
exams failed to address the factors delineated in DeLuca, 
therefore, the Board has determined that an additional 
examination addressing the functional impairment of the left 
ankle is warranted.

Therefore, this case is REMANDED for the following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
evaluate the onychomycosis of the left 
great toenail.  The examiner should 
indicate whether the onychomycosis 
causes ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations, or is 
exceptionally repugnant; or whether 
there is constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or whether it is 
manifested by exfoliation, exudation or 
itching, if involving an exposed 
surface or extensive area. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his left ankle disorder.  
All indicated studies should be 
performed and all clinical findings, 
including range of motion of the ankle 
reported in detail.  The examiner 
should opine on the severity of the 
left ankle disorder, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion 
or weakness of the ankle.  The examiner 
should be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional loss of range of motion due 
to any weakened movement, excess 
fatigability or incoordination.  If it 
is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  The RO should review the examiners' 
reports to ensure that all questions 
posed in this REMAND have been adequately 
addressed.  The reports should be 
returned for completion if any 
inadequacies are found.  If the examiner 
recommends further development (e.g., a 
specialist examination or obtaining 
additional medical records), such 
development should also be accomplished.  

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should review the 
entire record to determine whether an 
initial compensable rating is warranted 
for the veteran's service-connected 
onychomycosis of the left great toe and 
left ankle disorder to include a 
ligamentous strain.  As it relates to 
the initial compensable rating for the 
veteran's left ankle disorder, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2002), as discussed by the United 
States Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet. App. 
at 205-08.  In the RO's issuance for 
the initial compensable rating for both 
the left ankle disorder and 
onychomycosis of the left great toe, 
the RO should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




